PER CURIAM.
Roderick J. Ward seeks a belated appeal of a July 15, 2003, order of the Leon County Circuit Court denying his motion for postconvietion relief in case number 95-1802. He alleges in his sworn petition that he timely filed a motion for rehearing of that order, but that he did not receive a copy of the trial court’s order denying rehearing until after the time for seeking an appeal had expired. The state concedes that on the basis of the sworn allegations of the petition, Ward is entitled to relief. Accordingly, the petition for belated appeal is granted. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D).
ERVIN, DAVIS and BROWNING, JJ., concur.